DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Acena et al. (US 2013/0320922), hereinafter Acena in view of Ishikura et al. (US 5,191,277).
           As to claims 1 and 8, Acena discloses in figure 1 (see figure below):-



    PNG
    media_image1.png
    386
    599
    media_image1.png
    Greyscale

             A current control device [controller (32) controlling the power flow; ¶0012]  for an on-board charger that supplies current to high-power components and a battery [high voltage battery (14); ¶010]  from a high-voltage system in which the high-power components and the battery are connected in common, the current control method comprising: 
         a characteristic determination circuit configured to identify first high-power components  [Vehicle (28) subsystems; ¶011 and see Abstract; ¶0014-0015].
        Acena does not configured to compute current consumption based on their own operating states from among the high-power components; a calculation circuit configured to compute a sum of a charging current to the battery and a drive current to be supplied to the first high-power components as an output current; the charging current being a value required to charge the battery and a command output circuit that outputs to the on-board charger a command to supply 
        Ishikura discloses in figures 1-7 , configured to compute current consumption based on their own operating states from among the high-power components  [charger (20) provides power to electronic unit 11]; a calculation circuit  [the controller unit 13] configured to compute a sum of a charging current to the battery and a drive current to be supplied to the first high-power components as an output current; the charging current being a value required to charge the battery [battery charging current is always the current required to charge the battery; and it is implicit]  and a command output circuit that outputs to the on-board charger a command to supply the output current from the on-board charger to the high-power components in order to supply the current not consumed by the high-power components to the battery, the high-power components include second high-power components not capable of computing the current consumption based on their own operating states [noted that the Ishikura discloses the control unit (13)  controls and determines the operation of the electronic unit (11) and based on the operational mode of the electronic unit (11) determine  appropriate operating current value for the electronic unit. The power supply/charger provides current which is the sum of an appropriate operating current value of the electric current and a standard charging current supplied to the battery and the electronic component. The current supplied to the battery is the current not consumed by the electronic unit (11). See Column 3, lines 5-10, 19-30; Col. 4, lines 5-10, lines 19-20, 25-30; Col. 5, lines 12-28].

       The method claim, claim 1, merely recites the steps of using the elements of the device as disclosed above and since each element must be present to perform the steps, the method as claimed would be inherent in view of the device as disclosed by the cited references. 
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For Claim 3: primarily, the prior art of record does not disclose or suggest in the claimed combination: wherein before changing the operating state of one of the first high-power components, determining whether it is possible to carry out tracking control in which the on-board charger reduces the output current in accordance with a decrease in the current consumption of the first high-power component due to the change, and upon determining that the tracking control is not possible, the sum of the charging current and the current consumption of the first high-power components after the change is computed as a target current, and the operating state is changed after reducing the output current to the target current. 
Claims 5, 7 and 9 are allowed.



Response to Arguments
Applicant's arguments filed 2/15/2022  have been fully considered but they are not persuasive. 
          Applicant argues that the prior art does not teach computing a sum of the charging current of the battery [see page 8 of Applicant’s Remark].
         Examiner disagrees and submits that Examiner disagree and explain that Ishijura discloses a power supply/charger provides current which is the sum of an appropriate operating current value of the electric current and a standard charging current supplied to the battery and the electronic component.
      Applicant also argues that the prior art does not teach  power component not consumed by the high power component is resupplied to the battery.
	Examiner disagrees and submits that  the current supplied to the battery is the current not consumed by the electronic unit (11)[ See Column 3,lines 5-10, 19-30; Col. 4, lines 5-10, lines 19-20, 25-30; Col. 5, lines 12-28].
It is  also noted that  all the claimed elements of applicant’s inventions were known in the prior art (e.g. charging current, suppling excess current the battery, plurality of loads etc.,) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859